         Case: 5:19-cv-00951-JRA Doc #: 20 Filed: 09/27/19 1 of 1. PageID #: 275

Motion granted. This matter is hereby dismissed with prejudice.
/s/ John R. Adams
U.S. District Judge     IN THE UNITED STATES DISTRICT COURT
9/26/19                  FOR THE NORTHERN DISTRICT OF OHIO

                                                         )
  ANNAMARIE HANNAY, ADDA GAPE,                           )
  and JOHN KOHL,                                         )
                                                         )       No. 5:19-cv-00951-JRA
                 Plaintiffs,                             )
                                                         )
  v.                                                     )       Judge John R. Adams
                                                         )
  AMERICAN FEDERATION OF STATE,                          )       Magistrate Judge Kathleen B. Burke
  COUNTY, AND MUNICIPAL                                  )
  EMPLOYEES, OHIO COUNCIL 8, et al.                      )
                                                         )
                 Defendants.                             )


         UNCONTESTED VOLUNTARY MOTION TO DISMISS WITH PREJUDICE

       Plaintiffs Annamarie Hannay, Adda Gape, and John Kohl, pursuant to Fed. R. of Civ. Pro.

  41(a)(2), respectfully request that this Court issue an order dismissing all their claims against all

  Defendants with prejudice pursuant to the settlement agreement entered between the Plaintiffs

  and Defendant AFSCME Council 8 on September 16, 2019 resolving the dispute between them

  and all of the claims Plaintiffs have alleged in this case. The parties agree that the conditions of

  the settlement agreement have been satisfied and there is no further dispute between them to

  resolve. Defendants do not oppose this motion. Therefore, Plaintiffs request that this Court

  dismiss all of their claims against all Defendants with prejudice.


  Dated: September 24, 2019                              Respectfully Submitted,

                                                         ANNAMARIE HANNAY,
                                                         ADDA GAPE, AND
                                                         JOHN KOHL

                                                         By: /s/ Jeffrey Schwab



                                                    1
